DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claim 1, drawn to a lithium-ion secondary battery comprising a cathode comprising central particles comprising LixAyMzPO4 with a carbonaceous film coating the surface and an electrolyte comprising inorganic phosphate particles in the reply filed on 11-1-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  A lithium ion secondary battery comprising the specified cathode, an anode, an electrolyte and a separator wherein inorganic phosphate particles are included in at least one selected from the group consisting of the anode, the electrolyte and the separator was found allowable.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-1-2021.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the claim should cite “a separator, wherein the cathode includes cathode active material particles… and a carbonaceous film …. and inorganic phosphate particles which are included in at least one selected from the group consisting of the anode, the electrolyte, and the separator”.          Claim 1 is rejected it is unclear if the inorganic phosphate particles are the same as the inorganic phosphate particles present in the cathode.                                                  Specification
The disclosure is objected to because of the following informalities: Divisional application 15/463,207 needs to be updated that it is now US patent 10,566,621. 
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In [0029], the phrase “the inorganic phosphate particles are preferably represented by LiaPbOc where 0 < a < 3, 0 < b < 2, 0 < c < 4” in 2 places is objected to because when a or b or c are equal to 0 then there would not be inorganic phosphate particles. Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center andhttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727